Title: From George Washington to Brigadier General David Forman, 1 November 1777
From: Washington, George
To: Forman, David



Dear sir
[near Whitemarsh, Pa.] Novr 1st 1777

When I last had the pleasure of seeing you, I advised you to Collect all the shoes stockings shirts Breechers &Ca which could be spared by the Country, in order to supply such of the soldiery as might stand most in need of them, & gave you every authority in my power for this purpose Now, as the Detachment which first March’d down to Fort Mifflin under command of Lieut. Colo. Smith must be much destress’d for Cloathing—I have desird him to call upon you, & request you may furnish him with such of these Articles as you have got, & he may stand in need of The Situation of these Men I am satisfied, will induce you to do every thing in your power upon this Occasion. I am Dear Sir &C.

G.W.

